Citation Nr: 1424149	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for the period prior to August 26, 2010 for postoperative right knee medial meniscus tear.

2.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for the period prior to August 26, 2010 for postoperative right knee removal anterior cruciate ligament with osteoarthrosis (hereinafter "right knee osteoarthrosis").

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1981 to February 1982 and from March 1982 to March 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied increased ratings in excess of 10 percent for postoperative right knee medial meniscus tear and right knee osteoarthrosis, respectively.

The Veteran was assigned a temporary 100 percent disability rating under 38 C.F.R. § 4.30 (2013) for convalescence following total right knee replacement surgery from August 26, 2010 to October 1, 2011.  In a November 2010 rating decision, the Veteran was assigned, and is currently in receipt of, a 30 percent rating, effective October 1, 2011 for total right knee replacement with postoperative removal anterior cruciate ligament, osteoarthrosis, and medial meniscus tear under Diagnostic Code 5055 (knee replacement (prosthesis)).  38 C.F.R. § 4.71a (2013).  In a March 2011 substantive appeal (VA Form 9), the Veteran specifically limited the issues on appeal to the 10 percent ratings for the right knee disabilities assigned prior to August 26, 2010.  The Veteran did not perfect an appeal with regard to the propriety of the 30 percent disability rating assigned from October 1, 2011.  As such, the only issues on appeal with respect to the right knee are entitlement to increased disability ratings in excess of 10 percent for postoperative right knee medial meniscus tear and right knee osteoarthrosis, respectively.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to August 26, 2010, the Veteran's postoperative right knee medial meniscus tear has been manifested by removal of the semilunar cartilage with symptomatic residuals, including giving way. 

2.  For the rating period prior to August 26, 2010, the Veteran's right knee osteoarthrosis has been manifested by symptoms of painful motion, stiffness, and swelling that are productive of noncompensable limitation of motion; a limp; and use of an unloading knee brace.

3.  For the rating period prior to August 26, 2010, the Veteran's right knee disabilities have not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, instability, dislocation of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  For the rating period prior to August 26, 2010, the criteria for a disability rating in excess of 10 percent for postoperative right knee medial meniscus tear have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2013).

2.  For the rating period prior to August 26, 2010, the criteria for a disability rating in excess of 10 percent for right knee osteoarthrosis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided notice in February 2009, prior to the initial adjudication of the claims in April 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the appeal.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.     38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination in February 2009 (the report of which has been associated with the claims file).  The Board finds that the February 2009 was thorough and adequate.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.     

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found not appropriate, the assignment of staged ratings.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2013).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Increased Ratings for Right Knee Disabilities 

The Veteran is in receipt of a 10 percent disability rating for a postoperative right knee medial meniscus tear under Diagnostic Code 5259 from March 1986 and a 10 percent disability rating for osteoarthrosis under Diagnostic Code 5260-5010 from September 2005.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.  VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  

In VAOPGCPREC 9-98, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate evaluation under Diagnostic Code 5010-5003 in light of 38 C.F.R. §§ 4.40, 4.45, 4.59 may be warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, if the knee disability evaluated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5010-5003 violate the rules against pyramiding as the symptomatology contemplated by the rating criteria would overlap with respect to limitation of motion.  

Initially, the Board finds that the separate 10 percent disability ratings assigned by the RO under Diagnostic Codes 5010 and 5259 do not constitute pyramiding.  The April 1986 rating decision reflects that the Veteran was awarded the initial 10 percent disability rating for the postoperative right knee medial meniscus tear under Diagnostic Code 5259 based on an August 1985 examination report that noted full range of motion, 1+ effusion, and 1+ anterior drawer in the right knee as compared to the left knee.  Since the postoperative right knee medial meniscus tear (i.e., removal of the semilunar cartilage) did not involve limitation of motion, the separation evaluation under Diagnostic Code 5010 for postoperative right knee removal anterior cruciate ligament with osteoarthrosis does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14; see also VAOPGCPREC 9-98.

The Veteran contends that, for the period prior to August 26, 2010, his right knee disabilities have manifested by more severe symptomology than contemplated by the 10 percent disability ratings assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5259.  In a March 2011 substantive appeal (VA Form 9), the Veteran contended that the fact that a total right knee replacement was ultimately required in August 2010 is evidence that his right knee disabilities had worsened.  In an August 2012 written statement, through the representative, the Veteran contended that he wore a knee brace on the right knee for instability and suffered pain and swelling.  The Veteran contended that his right knee osteoarthrosis was manifested by pain and stiffness.  The Veteran reported that he was given injections in the right knee joint to manage the degenerative disability and associated pain on several occasions.  The Veteran contended that the fact that the right knee disabilities had progressed to the point that a total right knee replacement was performed within a short period of time supports his contention that higher disability ratings are warranted for the period prior to August 26, 2010. 

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).  

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259. A higher rating is not available under this Diagnostic Code.

With respect to the 10 percent disability rating assigned under Diagnostic Code 5259 for the postoperative right knee medial meniscus tear, at the February 2009 VA examination, the Veteran reported that the right knee would give way unexpectedly at times during weight-bearing that is painful.  However, for the rating period prior to August 26, 2010, the Board finds that the Veteran is already in receipt of the highest rating available under this Diagnostic Code.  Id. 

As discussed below, for the rating period prior to August 26, 2010, the Board finds that the criteria for an increased rating in excess of 10 percent for the service-connected right knee osteoarthrosis have not been met or more nearly approximated.  For the period prior to August 26, 2010, the Veteran's right knee osteoarthrosis has been manifested by symptoms of painful motion, stiffness, and swelling that are productive of noncompensable limitation of motion; a limp; and use of an unloading knee brace.

VA treatment records dated from October 2008 to February 2009 reflect that the Veteran received five injections for right knee pain.  October 2008 VA treatment records note that the Veteran reported significant pain in his right knee and that he wore an unloading brace (unloads stress from the affected joint).  A November 2008 VA treatment record notes that the Veteran was prescribed another right knee unloading brace based on the diagnosis of osteoarthrosis.  

At a February 2009 VA examination, the Veteran reported constant right knee pain and that he sometimes has a little swelling after prolonged periods of weight-bearing.  The VA examination report notes that the Veteran wears a right knee brace.  Upon physical examination, the VA examiner noted that the Veteran had a very minimal limp on the right.  Range of motion testing revealed right knee flexion to 115 degrees and extension to 0 degrees with pain on motion noted at the endpoint.  No additional limitation of motion after repetitive testing was noted.  The VA examiner noted equivocal slight puffiness of the knee, slight tenderness over the medial and lateral aspects of the knee, and Lachman's test of 2-3+.  The VA examiner noted that the Veteran was independent in his activities of daily living and was self-employed in the construction field.  

A June 2009 VA treatment record notes that the Veteran reported considerable right knee discomfort, but that he was able to walk unlimited distances and could perform manual labor such as laying floors.  The VA treatment record notes that the Veteran reported contemplating total knee replacement surgery.  The treatment record notes that the staff physician informed the Veteran that, based on his report, the right knee was not symptomatic enough for a total knee arthroplasty at that time.  The VA staff physician recommended that the Veteran continue to cope with his symptoms by taking pain medication and staying as active as possible.  An October 2009 VA treatment record notes right knee pain.  A May 2010 VA treatment record notes that, upon physical examination, the right knee was tender to passive range of motion and the Veteran used a knee brace and ambulated with a slight limp.  A June 2010 VA treatment record note that the Veteran had chronic and increasing right knee pain secondary to moderately advanced varus arthrosis.  The treatment record notes that the Veteran had been using an unloading brace and pain medication with some relief.  The VA treatment record notes range of motion from 0 to 120 degrees, varus deformity, and effusion.  The record notes that the Veteran had a significant limp.  

After a review of all the evidence, both lay and medical, the Board finds that, for the period prior to August 26, 2010, the criteria for an increased rating in excess of 10 percent for the service-connected right knee osteoarthrosis have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

For the period prior to August 26, 2010, the limitation of motion of the right knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent evaluation, even with consideration of the additional limitation due to pain, stiffness, and swelling.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Rather, the evidence of record shows that the Veteran had right knee flexion to 115 degrees and extension to 0 degrees at the February 2009 VA examination and range of motion from 0 to 120 degrees as reflected on a June 2010 VA treatment record.  Therefore, a higher disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of extension and flexion.  38 C.F.R. § 4.71a.   

For the period prior to August 26, 2010, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right knee osteoarthrosis has caused pain, stiffness, and swelling, which has restricted his overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic right knee pain; however, as noted above, even taking into account any additional functional limitation due to pain, the VA examination report and VA treatment records indicate near full range of motion for the period prior to August 26, 2010; therefore, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion.

The Board also finds that, for the period prior to August 26, 2010, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is also no evidence that the Veteran underwent a knee replacement prior to August 26, 2010 (rather the evidence of record reflects that the Veteran underwent a total right knee replacement on August 26, 2010); therefore, Diagnostic Code 5055 is also inapplicable to the rating period prior to August 26, 2010.  38 C.F.R. § 4.71a.  

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the right knee is not warranted for the rating period prior to August 26, 2010.  In an August 2012 written statement, through the representative, the Veteran contended that he wore a knee brace for instability.  A November 2008 VA treatment record notes that the Veteran reported that he noticed an improvement in stability in his right knee.  At the February 2009 VA examination, the Veteran reported that the right knee will give way unexpectedly at times during weight-bearing.  However, upon physical examination at the February 2009 VA examination, no medial or lateral ligamentous instability was noted.  Also, while the Veteran wears a right knee brace, it is not worn for instability but rather is an unloading brace to treat the right knee osteoarthrosis.  See October and November 2008 VA treatment records.  A June 2010 VA treatment record notes that the Veteran had no instability upon physical examination.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee disabilities have not been manifested by lateral instability or subluxation as needed for a separate rating under Diagnostic Code 5257.  Id.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  As discussed above, for the period prior to August 26, 2010, a 10 percent disability rating under Diagnostic Code 5259 was assigned for postoperative right knee medial meniscus tear.  The right meniscus has been surgically removed and the evidence of record not reflect that the Veteran's right knee disabilities have been manifested by dislocation of the meniscus with frequent episodes of locking, pain, and effusion into the joint; therefore, Diagnostic Code 5258 does not apply for the period prior to August 26, 2010.  Id. 

Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  At the February 2009 VA examination, the Veteran reported that the right knee feels at times as if it is hyperextending during weight-bearing.  Range of motion testing conducted at the February 2009 VA examination revealed full extension to 0 degrees and did not indicate the presence of any objective hypertension.  As the evidence of record does not reflect that the Veteran has genu recuravtum, Diagnostic Code 5263 does not apply for the period prior to August 26, 2010.  Id.     

Finally, for the rating period prior to August 26, 2010, there is no evidence of record of any scars associated with the right knee disabilities nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

Based on the above, for the rating period prior to the Board finds that increased ratings in excess of 10 percent for postoperative right knee medial meniscus tear and right knee osteoarthrosis are not warranted.  The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this appeal, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the criteria for increased ratings in excess of 10 percent under Diagnostic Codes 5010 and 5259 for the period prior to August 26, 2010 have not been met or more nearly approximated.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the right knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.


Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right knee disabilities have been manifested by postoperative right knee medial meniscus tear with removal of the semilunar cartilage with symptomatic residuals, including giving way; and right knee osteoarthrosis manifested by symptoms of painful motion, stiffness, and swelling that are productive of noncompensable limitation of motion; a limp; and use of an unloading knee brace.  The schedular rating criteria specifically provides ratings for symptomatic removal of the semilunar cartilage (Diagnostic Code 5259), painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, stiffness, and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the right knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the 

effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating in excess of 10 percent for the period prior to August 26, 2010 for postoperative right knee medial meniscus tear is denied.

An increased disability rating in excess of 10 percent for the period prior to August 26, 2010 for postoperative right knee removal anterior cruciate ligament with osteoarthrosis is denied.


REMAND

A claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At an October 2011 VA examination, the Veteran reported that he is unable to work due to right knee pain.  In an August 2012 written statement, through the representative, the Veteran stated that he was previously self-employed performing work on houses such as remodeling and roofing, but was unable to perform that type of work due to his knee disabilities.  The Veteran contended that his right knee disabilities directly impacted his daily employment.  

The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with the claims for increased right knee disability ratings.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  The Veteran has not been provided adequate notice under the duty to notify requirements of the VCAA of the requirements to substantiate TDIU, nor has the RO addressed TDIU in the first instance.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The RO/AMC should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the RO should review the evidence and determine if further development is warranted for TDIU.  The RO should take any additional development as deemed necessary.  If the RO finds that a VA examination is warranted, the record should be made available to the examiner for review prior to examination and the examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of service-connected disabilities.  The VA examiner should provide an explanation for all opinions and conclusions reached.

3.  After all development has been completed, the RO should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If the claim remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


